Citation Nr: 1617706	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  13-12 288 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to waiver of recovery of pension overpayment in the amount of $37,803.00. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant, her daughter and her son-in-law



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from May 1943 to November 1945.  The Veteran is deceased, and the current appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2012 administrative decision by the Committee on Waivers and Compromises (COWC) of the Department of Veterans Affairs (VA) Debt Management Center (DMC) at Fort Snelling, Minnesota that denied the appellant's request for waiver of a pension overpayment debt in the amount of $37,803.00, based on a determination that her application for waiver had not been timely filed.

VA's current Agency of Original Jurisdiction (AOJ) is the Atlanta Regional Office (RO) in Decatur, Georgia.

In February 2016 the appellant testified before the undersigned Veterans Law Judge in a "Travel Board" hearing at the Atlanta RO.  A transcript of her testimony is of record.  In conjunction with the hearing she submitted additional evidence to the Board in the form of a current Financial Status Report, along with a waiver of AOJ jurisdiction, and the Board has accepted this evidence for inclusion into the record on appeal.   See 38 C.F.R. § 20.800 (2015).





FINDING OF FACT

The appellant did not file a timely request for waiver after being notified of the debt.


CONCLUSION OF LAW

The requirements for waiver of recovery of the overpayment of pension benefits in an amount calculated as $37,803.00 are not met.  38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. § 1.963 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The provisions relating to notice and development found in the VCAA are not applicable to cases involving overpayment and indebtedness.  Lueras v. Principi, 18 Vet. App. 435 (2004); Barger v. Principi, 16 Vet. App. 132 (2002).  Notwithstanding the fact that the notice and development provisions are not controlling in these matters, the Board has reviewed the case and determined that the appellant has had a fair opportunity to present arguments and evidence in support of her claim.

The Board finds there is no indication in the record that any additional existing evidence relevant to the issue to be decided herein is available and not part of the claims file.  Therefore, the Board will proceed to the merits of the appeal.  

Legal Criteria

Recovery of overpayment of any benefits made under laws administered by VA shall be waived if there is no indication of fraud, misrepresentation, or bad faith on the part of the person or persons having an interest in obtaining the waiver, and recovery of the indebtedness from the payee who received such benefits would be against equity and good conscience.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.963(a).

A request for waiver under this section will only be considered: (1) If made within two years following the date of a notice of indebtedness issued on or before March 31, 1983, by the Department of Veterans Affairs to the debtor; or (2) Except as otherwise provided herein, if made within 180 days following the date of notice of indebtedness issued on or after April 1, 1983, by the Department of Veterans Affairs to the debtor.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.963(b).

The 180 day period cited above may be extended if the individual requesting waiver demonstrates to the Chairperson on Waivers and Compromises that, as a result of error by either the Department of Veterans Affairs or the postal authorities, or due to other circumstances beyond the debtor's control, there was a delay in such individual's receipt of the notification of indebtedness beyond the time customarily required for mailing (including forwarding).  If the requestor does substantiate that there was such a delay in the receipt of the notice of indebtedness, the Chairperson shall direct that the 180 day period be computed from the date of the requestor's actual receipt of the notice of indebtedness.  38 C.F.R. § 1.963(b).


Analysis

The COWC denied the appellant's request for waiver based on a finding she had not filed a timely request for waiver within 180 days of notification of the debt.  See 38 C.F.R. § 1.963(b), supra.

Per the timeline cited in the Statement of the Case, and as confirmed by the Board's review of the record, the VA Pension Management Center in Philadelphia, Pennsylvania, sent the appellant a letter on May 25, 2005, advising her that the Social Security Administration (SSA) had reported the appellant was receiving $533.20 in benefits, which was inconsistent with her previous reports of no benefits; the letter asked the appellant to provide a copy of the SSA award letter within 60 days, after which her pension would be reduced effective from May 1, 1998.  On August 22, 2005, the Pension Management Center sent the appellant a letter advising her that her pension had been reduced.  On September 8, 2005, the VA Debt Management Center (DMC) notified the appellant of the overpayment debt in the amount of $37,803.00, with withholding to begin in December 2005; the enclosure "Notice of Rights and Obligations" specifically advised the appellant of the 180 day time limit in which to file an application for waiver.  

In September 2012 the DMC sent the appellant a second demand letter, advising her that the debt of $37,803.00 was still outstanding and that no benefits had been withheld; the DMC accordingly proposed to begin withholding in December 2012.  The letter advised the appellant that if the proposed withholding would present a financial hardship she should submit a Financial Status Report within 30 days in order to establish a lesser withholding or make some other satisfactory arrangement to liquidate the debt.  On October 10, 2012, the appellant submitted a Financial Status Report and requested waiver of the entire debt, thus initiating the present claim on appeal.

On review, the Board finds the appellant was notified of the debt in September 2005 but did not file a request for waiver within 180 days, as required by the regulation.  
Per the clear meaning of the regulation, VA cannot consider a request for waiver submitted past that date, absent error by VA or by postal authorities; no such error has been alleged or shown.  

Significantly, the appellant has not asserted that she did not receive the original notice of debt in September 2005, and has not explained why she did not submit a request for waiver within 180 days of such notice.  She has also not challenged the validity of the debt.  

The appellant asserts on appeal that collection of the debt would create a financial hardship.  However, because the appellant did not file a timely waiver request the Board cannot consider entitlement to waiver on the basis of equity and good faith.  

In sum, the Board finds the appellant did not submit a request for waiver of a debt in the calculated amount of $37,803.00 that can be considered by VA.  Her appeal must accordingly be denied as a matter of law.


ORDER

Waiver of indebtedness in the calculated amount of $37,803.00 is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


